Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”), dated August 1, 2007
(“Effective Date”), is between Kintera, Inc., a Delaware corporation (the
“Company”) and Richard LaBarbera (“Executive”).

WHEREAS, the Company and Executive have previously executed an Offer Letter
dated January 23, 2006 (the “Offer Letter”) regarding the terms of Executive’s
employment with the Company.

WHEREAS, the Company and Executive desire this Agreement to be to be the final,
complete, and exclusive statement of the terms of Executive’s employment by the
Company, superseding the terms of such Offer Letter.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. POSITION, RESPONSIBILITIES, AND TERM

a. Position. Executive is employed by the Company to render services to the
Company in the position of President and Chief Executive Officer. Executive
shall perform such duties and responsibilities as are normally related to such
position in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive by the Company’s Board of
Directors (“Board”) (“Services”). Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time in the
Company’s sole discretion. Executive will devote Executive’s full time efforts
to the provision of Services under this Agreement.

b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement: (i) be employed
elsewhere; (ii) engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that might interfere with
Executive’s duties and responsibilities hereunder or create a conflict of
interest with the Company; or (iii) acquire any interest of any type in any
other business which is in competition with the Company, provided, however, that
the foregoing shall not be deemed to prohibit the Executive from acquiring
solely as an investment up to five percent (5%) of the outstanding equity
interests of any publicly-held company.

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement and performance of Services under this Agreement will not violate
any obligations Executive may have to any other employer, person or entity,
including any obligations to keep in confidence proprietary information,
knowledge, or data acquired by Executive in confidence or in trust prior to
becoming an employee of the Company.



--------------------------------------------------------------------------------

d. Term of Employment. Unless earlier terminated in accordance with Section 3,
the term of this Agreement shall be for a period of three (3) years after the
Effective Date of this Agreement (“Term”). Where the Agreement is terminated on
or after the expiration of the Term, the Company shall pay to Executive all
compensation to which Executive is entitled up through the effective date of
termination according to its normal payroll practices, and the Company shall not
have any further obligations under this Agreement.

e. Housing Allowance. Until the earlier of the date on which Executive ceases to
be employed by the Company or December 31,2009, the Company will continue to
reimburse Executive for documented costs and expenses actually incurred by
Executive directly in connection with his maintenance of a residence in San
Diego, provided that Executive does not sell his primary residence in
Pleasonton, CA (the “Primary Residence”). The maximum yearly amount for
reimbursable expenses covered by this paragraph shall not exceed $18,000 for
calendar year 2007; $20,000 for calendar year 2008; and $22,000 for calendar
year 2009. All such reimbursements (and limits thereto) shall be increased
(“grossed-up”) to the extent necessary to cover any personal income taxes
Executive incurs by reason of such payments. Any amounts paid hereunder shall
reduce the amounts available under Section 1(f) below.

f. Relocation. In the event that Executive (a) sells the Primary Residence in
connection with the relocation of his primary residence to San Diego County or
(b) acquires property in San Diego County to serve as his new principal
residence (the “New Residence”), the Company will cease making the payments
under 1(e) above, but instead shall reimburse Executive for the following
(provided that in no event shall the aggregate of all such relocation
reimbursements exceed $96,000, after reductions to the extent paid pursuant to
1(e)), subject to Section 1(g) as follows: (i) either (x) the real estate
commissions on the sale of the Primary Residence (not to exceed 4% of the sale
price of the Primary Residence) or (y) the portion of the purchase price of the
New Residence attributable to real estate commissions (not to exceed 4% of the
purchase price of the New Residence); (ii) the shipping cost of household goods
through an approved relocation service; and (iii) hotel and mileage or one way
airfare for Executive and Executive’s family on the day of move.

g. Refund Provision. Executive hereby agrees to refund to the Company 100% of
all payments that were made to you or on your behalf in connection with your
relocation (but not you housing allowance), should Executive resign or if
Executive’s employment is terminated for Cause during the twelve month period
following the sale of the Primary Residence.

 

2. COMPENSATION AND BENEFITS

h. Base Salary. In consideration of the Services to be rendered under this
Agreement, the Company shall pay Executive a gross salary at the rate of Three
Hundred Thirty Thousand Dollars ($330,000) per year, less applicable
withholdings (“Base Salary”). The Base Salary shall be paid in accordance with
the Company’s normal payroll practices. Executive’s Base Salary will be reviewed
from time to time in accordance with the established procedures of the Company
for adjusting salaries for similarly situated employees and may be adjusted in
the sole discretion of the Company.



--------------------------------------------------------------------------------

i. Annual Bonus. In further consideration of the Services to be rendered under
this Agreement, Executive shall be eligible to receive an annual bonus of up to
seventy percent (70%) of Executive’s Base Salary based on achievement of goals
and objectives established by the Company (“Annual Bonus”). Executive must
remain employed with the Company through the end of the calendar year at issue
in order to be eligible to receive the Annual Bonus, and the Annual Bonus will
be paid to Executive on or before March 15 of the calendar year following any
calendar year in which Executive earns an Annual Bonus. Executive’s Annual Bonus
will be reviewed from time to time in accordance with the established procedures
of the Company for adjusting bonuses for similarly situated employees and may be
adjusted in the sole discretion of the Company.

j. Employment Benefits Plans. In further consideration of the Services to be
rendered under this Agreement, Executive will be entitled to participate in
pension, profit sharing and other retirement plans, incentive compensation
plans, group health, hospitalization and disability or other insurance plans,
and other employee welfare benefit plans generally made available to other
similarly-situated employees of the Company, in accordance with the benefit
plans established by the Company, and as may be amended from time to time in the
Company’s sole discretion.

k. Vacation. Executive shall be eligible to receive paid vacation subject to the
policies and procedures in the Company’s Employee Handbook, as may be amended
from time to time in the Company’s sole discretion.

l. Expenses. The Company will pay or reimburse Executive for all normal and
reasonable travel and entertainment expenses incurred by Executive in connection
with Executive’s responsibilities to the Company upon submission of proper
vouchers and documentation in accordance with the Company’s expense
reimbursement policy.

 

3. AT-WILL EMPLOYMENT

The employment of Executive shall be “at-will” at all times. The Company or
Executive may terminate Executive’s employment with the Company at any time,
without any advance notice, for any reason or no reason at all, notwithstanding
anything to the contrary contained in or arising from any statements, policies
or practices of the Company relating to the employment, discipline or
termination of its employees. Following the termination of Executive’s
employment, the Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination. Thereafter, all
obligations of the Company under this Agreement shall cease other than those set
forth in Section 4.



--------------------------------------------------------------------------------

4. COMPANY TERMINATION OBLIGATIONS

a. Termination by Company for Cause. Where the Company terminates Executive’s
employment for Cause, all obligations of the Company under this Agreement shall
cease, other than those set forth in Section 3. For purposes of this Agreement,
“Cause” shall mean: (i) the Executive’s theft, dishonesty, or falsification of
any Company documents or records; (ii) the Executive’s improper use or
disclosure of the Company’s confidential or proprietary information; (iii) any
action by the Executive which has a detrimental effect on the Company’s
reputation or business; (iv) the Executive’s failure or inability to perform
adequately any reasonable assigned duties as determined by the Company; (v) any
violation by the Executive of any material agreement (including this Agreement)
between the Executive and the Company, which breach is not cured to the extent
that the applicable agreement provides for a cure period, or any breach of any
material Company policy or material statutory duty to the Company; or (vi) the
Executive’s conviction (including any plea of guilty or nolo contendere) of any
felony or crime involving moral turpitude or dishonesty.

b. Termination by Company without Cause. Where the Company terminates
Executive’s employment without Cause, and Executive’s employment is not
terminated due to death or Disability (as defined below), Executive will be
eligible to receive: (i) continued payment of Executive’s then-monthly Base
Salary for twelve (12) months according to the Company’s normal payroll
practices, less applicable withholdings and any renumeration received by
Executive because of Executive’s employment or self-employment during the twelve
(12) month period; and (ii) continued eligibility to participate in medical,
life, dental and disability insurance coverage for Executive and his eligible
dependents to the extent permitted under the applicable plans of the Company as
in effect on the date of such termination, at the Company’s expense for twelve
(12) months, provided, however, that after such termination Executive shall
continue to pay premiums in respect to such coverage to the same extent as was
the case immediately prior to such termination. Executive’s eligibility to
receive the severance set forth in this Section 4(b) is conditioned on Executive
having first signed a release agreement in the form attached as Exhibit A. Upon
satisfaction of the Company’s obligations under this Section 4(b), all other
obligations of the Company under this Agreement shall cease.

c. Termination without Cause or Resignation for Good Reason in Connection with
Change in Control. Notwithstanding anything to the contrary in this Agreement,
if within the period two months prior to and two years following a “Change in
Control” Executive voluntarily resigns for “Good Reason” or Executive’s
employment is terminated by the Company without Cause, and Executive’s
employment is not terminated due to death or Disability, then in lieu of
receiving the amounts set forth in Section 4(b) hereof, the Executive will be
eligible to receive: (i) in a lump sum in immediately available funds within
fifteen (15) business days after the date of termination, an amount equal to the
sum of (A) Executive’s annual Base Salary in effect at the time of termination
and (B) the maximum Annual Bonus for which Executive is eligible at the time of
termination, calculated based upon the bonus period in which the termination
occurs; (ii) continued eligibility to participate in medical, life, dental and
disability insurance coverage for



--------------------------------------------------------------------------------

Executive and his eligible dependents to the extent permitted under the
applicable plans of the Company as in effect on the date of such termination, at
the Company’s expense for twelve (12) months; and (iii) any unvested shares of
restricted stock, unvested options or other equity-based compensation awards
held by Executive automatically shall become 100% vested. Executive’s
eligibility to receive the severance set forth in this Section 4(c) is
conditioned on Executive having first signed a release agreement in the form
attached as Exhibit A. Upon satisfaction of the Company’s obligations under this
Section 4(c), all other obligations of the Company under this Agreement shall
cease.

1. For purposes of Section 4(c),”Good Reason” shall mean any one or more of the
following: (i) without the Executive’s express written consent, the relocation
of the principal place of the Executive’s Service to a location that is more
than fifty (50) miles from the Executive’s principal place of Service
immediately prior to the date of the Change in Control; (ii) any failure by the
Company to pay, or any reduction by the Company of the Executive’s Base Salary
in effect immediately prior to the date of the Change in Control; (iii) any
failure by the Company to (1) continue to provide to the Executive a package of
welfare benefit plans that, taken as a whole, provide substantially similar
benefits to those to which the Executive was entitled immediately prior to the
Change in Control (except that the Executive’s contributions may be increased to
the extent of any cost increases imposed by third parties) or (2) provide the
Executive with all other fringe benefits (or their equivalent) from time to time
in effect for the benefit of any employee of the Company; or (iv) a change in
Executive’s position with the Company which materially reduces Executive’s level
of responsibility.

2. For purposes of Section 4(c), the term “Change in Control” shall have the
meaning set forth in the Company’s 2003 Equity Incentive Plan.

d. Termination Due to Disability. Executive’s employment shall terminate
automatically if Executive becomes Disabled. Executive shall be deemed Disabled
if Executive is unable for medical reasons to perform Executive’s essential job
duties for either ninety (90) consecutive calendar days or one hundred twenty
(120) business days in a twleve (12) month period and, within thirty (30) days
after a notice of termination is given to Executive, Executive has not returned
to work. If Executive’s employment is terminated by the Company due to
Executive’s Disability, all obligations of the Company under this Agreement
shall cease, other than those set forth in Section 3.

e. Termination Due to Death. Executive’s employment shall terminate
automatically upon Executive’s death. If Executive’s employment is terminated
due to Executive’s death, all obligations of the Company under this Agreement
shall cease, other than those set forth in Section 3.

f. Executive’s Resignation. Where Executive resigns Executive’s employment
undercircumstances other than those governed by Section 4(c), all obligations of
the Company under this Agreement shall cease, other than those set forth in
Section 3.



--------------------------------------------------------------------------------

g. Delayed Payments. In the event that Section 409A (“409A”) of the Internal
Revenue Code of 1986, as amended (the “Code”), applies to any compensation with
respect to Executive’s termination, payment of that compensation shall be
delayed if Executive is a “specified employee,” as defined in 409A(a)(2)(B)(i),
and such delayed payment is required by 409A. Such delay shall last six
(6) months from the date of Executive’s termination. On the day following the
end of such six-month period, the Company shall make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 4(g).

 

5. EXECUTIVE TERMINATION OBLIGATIONS

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

b. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company, including, without limitation, his position as a
member of the Board. Following any termination of employment, Executive shall
cooperate with the Company in the winding up of pending work on behalf of the
Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

c. Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 6 and 12 herein (including Exhibit B) shall survive
the termination of Executive’s employment for any reason and the termination of
this Agreement.

 

6. INVENTIONS AND PROPRIETARY INFORMATION

Executive has previously signed and agrees to be bound by the terms of the
Employee Innovations and Proprietary Rights Assignment Agreement, which is
attached as Exhibit B (“Proprietary Information Agreement”).

 

7. AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by the
parties hereto. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.



--------------------------------------------------------------------------------

8. ASSIGNMENT; BINDING EFFECT

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

9. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

Company’s Notice Address:

Kintera, Inc.

9605 Scranton Road, Suite 200

San Diego, California 92121

Executive’s Notice Address:

1619 Orvieto Court

Pleasanton, CA 94566

 

10. SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent



--------------------------------------------------------------------------------

jurisdiction to exceed the maximum time period or scope that such court or
arbitrator deems enforceable, then such court or arbitrator shall reduce the
time period or scope to the maximum time period or scope permitted by law.

 

11. TAXES

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction.

 

12. GOVERNING LAW; VENUE

a. This Agreement shall be governed by and construed in accordance with the laws
of the State of California, and Executive hereby expressly consents to the
personal jurisdiction of the state and federal courts located in San Diego,
California for any lawsuit arising from or relating to this Agreement.

b. The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to the alleged
breach of this Agreement, or arising out of or relating to Executive’s
employment or termination of employment, shall, upon timely written request of
either party be submitted to and resolved by binding arbitration. The
arbitration shall be conducted in San Diego, California. The arbitration shall
proceed in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) in effect at the time
the claim or dispute arose, unless other rules are agreed upon by the parties.
Unless otherwise agreed to by the parties in writing, the arbitration shall be
conducted by one arbitrator who is a member of the AAA and who is selected
pursuant to the methods set out in the National Rules for Resolution of
Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, to
enforce an arbitration award and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. The Company will pay the fees of the arbitrator to the
extent required by law. Each party will pay its own attorneys’ fees and other
costs incurred by their respective attorneys.

 

13. INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for



--------------------------------------------------------------------------------

reference purposes only, and shall not affect in any manner the meaning or
interpretation of this Agreement. Whenever the context requires, references to
the singular shall include the plural and the plural the singular.

 

14. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
Agreement, including but not limited to Exhibit B, shall survive the termination
of employment and the termination of this Agreement.

 

15. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

16. AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

17. ENTIRE AGREEMENT

This Agreement, together with Exhibit B and documents governing stock option
awards issued to Executive prior to the date of this Agreement, is intended to
be the final, complete, and exclusive statement of the terms of Executive’s
employment by the Company and supersedes in its entirety the Offer Letter. This
Agreement may not be contradicted by evidence of any prior or contemporaneous
statements or agreements, except for agreements specifically referenced herein
(including the stock option award and stock option agreement governing
Executive’s outstanding equity awards and the Proprietary Information Agreement
attached as Exhibit B). To the extent that the practices, policies or procedures
of the Company, now or in the future, apply to Executive and are inconsistent
with the terms of this Agreement, Executive shall be entitled to the benefit of
the provisions more favorable to him. Any subsequent change in Executive’s
duties, position, or compensation will not affect the validity or scope of this
Agreement.



--------------------------------------------------------------------------------

18. EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

KINTERA, INC.

 

/s/ Alfred R. Berkeley

   

/s/ Richard LaBarbera

Alfred R. Berkeley, Chairman     Richard LaBarbera Dated: August 1, 2007    
Dated: July 27, 2007

[SIGNATURE PAGE TO EXECUTIVE EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

This General Release of Claims (hereinafter “Release”) is entered into this     
day of                     , by and between Richard LaBarbera (“Executive”) and
Kintera, Inc. (“Company”).

RECITALS

A. On August 1, 2007, Executive and the Company entered into an Executive
Employment Agreement (“Employment Agreement”).

B. On or about                                         , Executive’s employment
with the Company was terminated pursuant to Section 3 of the Employment
Agreement.

C. According to the terms and conditions of the Employment Agreement, Executive
is entitled to certain severance payments and other benefits if Executive
executes this Release. By execution hereof, Executive understands and agrees
that this Release is a compromise of doubtful and disputed claims, if any, which
remain untested; that there has not been a trial or adjudication of any issue of
law or fact herein; that the terms and conditions of this Release are in no way
to be construed as an admission of liability on the part of the Company and that
the Company denies any liability and intends merely to avoid litigation with
this Release.

AGREEMENT

NOW THEREFORE FOR MUTUAL CONSIDERATION, the receipt and sufficiency of which the
parties hereto acknowledge, the parties agree as follows:

1. Executive, for Executive and Executive’s spouse, heirs, assigns, executors,
administrators, agents, successors and affiliates, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company and its past and
present affiliates, owners, directors, officers, employees, agents, attorneys,
heir, representatives, legatees, stockholders, insurers, divisions, successors
and/or assigns and any related holding, parent or subsidiary corporations, from
any and all known or unknown loss, liability, claims, costs (including, without
limitation, attorneys’ fees), demands, causes of action, or suits of any type
(collectively “Claims”), whether in law and/or in equity, related directly or
indirectly or in any way connected with any transaction, affairs or occurrences
between them and arising on or prior to the date hereof in connection with
Executive’s employment with the Company, the termination of said employment and
claims of emotional or physical distress related to such employment or
termination. This Release specifically applies to any claims for age
discrimination in employment, including any claims arising under the Age
Discrimination In Employment Act if over 40, or any other statutes or laws that
govern discrimination in employment.



--------------------------------------------------------------------------------

2. Executive irrevocably and absolutely agrees that Executive will not prosecute
nor cooperate with any prosecution on Executive’s behalf in any court, whether
federal or state, any claim or demand of any type related to the matters
released in Section 1, it being an intention of the parties that with the
execution of this Release, the Company and its past and present affiliates,
owners, directors, officers, employees, agents, attorneys, heir,
representatives, legatees, stockholders, insurers, divisions, successors and/or
assigns and any related holding, parent or subsidiary corporations will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of the other related in any way to the matters released in
Section 1.

3. Executive agrees to treat all matters related to this Release as confidential
(“Confidential Information”); provided, however, that nothing herein shall be
deemed to preclude Executive from giving statements, affidavits, depositions,
testimony, declarations, or other disclosures required by or pursuant to legal
process, or from disclosing Confidential Information to Executive’s legal
counsel, tax advisor or spouse. Similarly, Executive shall not make, issue,
disseminate, publish, print or announce any news release, public statement or
announcement with respect to the Confidential Information, or any aspect
thereof, the reasons therefore and the terms of this Release.

4. Executive agrees not to (i) make any unfavorable or disparaging comments or
remarks (whether written or oral) to third parties regarding the Company or its
officers, directors and employees); or (ii) endorse, approve, disseminate, or
assist in the dissemination of, any unfavorable or disparaging comments or
remarks (whether written or oral) made by any third party regarding the Company
or its officers, directors and employees.

5. Executive and the Company do certify that Executive and the Company have read
all of this Release, and that Executive and the Company fully understands all of
the same. Executive hereby expressly waives all of the benefits and rights
granted to Executive pursuant to any applicable law or regulation to the effect
that:

A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

6. Executive and the Company further declare and represent that no promise,
inducement or agreement not herein expressed has been made to either and that
this Release contains the full and entire agreement between and among the
parties, and that the terms of this Release are contractual and not a mere
recital.

7. The validity, interpretation, and performance of this Release shall be
construed and interpreted according to the laws of the State of California.

8. This Release may be pleaded as a full and complete defense and may be used as
the basis for an injunction against any action, suit or proceeding that may be
prosecuted, instituted or attempted by either party in breach thereof.



--------------------------------------------------------------------------------

9. If any provision of this Release, or part thereof, is held invalid, void or
voidable as against the public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions, and parts thereof, of
this Release are declared to be severable.

10. It is understood that this Release is not an admission of any liability by
any person, firm association or corporation but is in compromise of any disputed
claim.

11. Executive represents, acknowledges and agrees that the Company has advised
him, in writing, to discuss this Release with an attorney, and that to the
extent, if any, that Executive has desired, Executive has done so; that the
Company has given Executive twenty-one (21) days to review and consider this
Release before signing it, and Executive understands that Executive may use as
much of this twenty-one (21) day period as Executive wishes prior to signing;
that no promise, representation, warranty or agreements not contained herein
have been made by or with anyone to cause Executive to sign this Release; that
Executive has read this Release in its entirety, and fully understands and is
aware of its meaning, intent, contents and legal effect; and that Executive is
executing this Release voluntarily, and free of any duress or coercion.

12. The parties acknowledge that for a period of seven (7) days following the
execution of this Release by Executive, Executive may revoke the Release, and
the Release shall not become effective or enforceable until the revocation
period has expired. This Release shall become effective eight (8) days after it
is signed by Executive.

IN WITNESS WHEREOF, the undersigned have executed this Release on the dates
shown below.

 

KINTERA, INC.    

 

    By:  

 

   

 

Its:  

 

    Richard LaBarbera Dated:  

 

    Dated:  

 



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AGREEMENT

In return for my new or continued employment by Kintera, Inc., (“Kintera, Inc.”)
and other good and valuable consideration, the receipt and sufficiency of which
I hereby acknowledge, I acknowledge and agree that:

1. Best Efforts; No Conflict of Interest: During my employment with Kintera,
Inc., I will devote my best efforts to the interests of Kintera, Inc. and will
not engage in other employment. I further agree I will not engage in any
activities determined by Kintera, Inc. to be detrimental to the best interests
of Kintera, Inc. without the prior written consent of Kintera, Inc. I also agree
to not engage in any work, paid or unpaid, that creates an actual or potential
conflict of interest with Kintera, Inc. If Kintera, Inc. believes a conflict
exists, Kintera, Inc. may ask me to choose to discontinue the other work or
resign my employment with Kintera, Inc. In addition, I agree that, during my
employment with Kintera, Inc., I will not refer any client or potential client
of Kintera, Inc. to competitors of Kintera, Inc., without obtaining Kintera,
Inc.’s prior written consent.

2. Prior Work: All previous work done by me for Kintera, Inc. relating in any
way to the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Kintera,
Inc. is the property of Kintera, Inc., and I hereby assign to Kintera, Inc. all
of my right, title and interest in and to such previous work.

3. Proprietary Information: My employment creates a relationship of confidence
and trust between Kintera, Inc. and me with respect to any information:

(a) Applicable to the business of Kintera, Inc.; or

(b) Applicable to the business of any client or customer of Kintera, Inc., which
may be made known to me by Kintera, Inc. or by any client or customer of
Kintera, Inc., or learned by me in such context during the period of my
employment.

All such information has commercial value in the business in which Kintera, Inc.
is engaged and is hereinafter called “Proprietary Information.” By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Kintera, Inc., and includes, without
limitation, respective information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing manufacturing, customer lists,
business forecasts, sales and merchandising and marketing plans and information.
“Proprietary Information” also includes proprietary or confidential information
of any third party who may disclose such information to Kintera, Inc. or to me
in the course of Kintera, Inc.’s business. In cases where any question exists as
to the appropriateness of disclosing information, I agree to obtain the prior
written consent of Kintera, Inc. prior to disclosure.



--------------------------------------------------------------------------------

4. Ownership and Non-disclosure of Proprietary Information: All Proprietary
Information is the sole property of Kintera, Inc., Kintera, Inc.’s assigns, and
Kintera, Inc.’s customers, and Kintera, Inc., Kintera, Inc.’s assigns and
Kintera, Inc.’s customers shall be the sole and exclusive owner of all patents,
copyrights, mask works, trade secrets and other rights in the Proprietary
Information. I hereby do and will assign to Kintera, Inc. all rights, title and
interest I may have or acquire in the Proprietary Information. At all times,
both during my employment by Kintera, Inc. and after termination of such
employment, I will keep in confidence and trust all Proprietary Information, and
I will not use or disclose any Proprietary Information or anything directly
relating to Proprietary Information without the written consent of Kintera,
Inc., except as may be necessary in the ordinary course of performing my duties
as an employee of Kintera, Inc. I further agree that, in order to uphold my
obligation to keep in confidence and trust all Proprietary Information, I will
decline any employment which, by its nature, will inevitably require me to
disclose Proprietary Information belonging to Kintera, Inc.

5. Innovations: As used in this Agreement, the term “Innovations” means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs. “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws.

6. Disclosure of Prior Innovations: I have identified on Exhibit A (“Prior
Innovations”) attached hereto all Innovations, applicable to the business of
Kintera, Inc. or relating in any way to Kintera, Inc.’s business or demonstrably
anticipated research and development or business, which were conceived, reduced
to practice, created, derived, developed, or made by me prior to my employment
with Kintera, Inc. (collectively, the “Prior Innovations”), and I represent that
such list is complete. I represent that I have no rights in any such Innovations
other than those Prior Innovations specified in Exhibit A. If there is no such
list on Exhibit A, I represent that I have neither conceived, reduced to
practice, created, derived, developed nor made any such Prior Innovations, prior
to or at the time of signing this Agreement.

7. Assignment of Innovations; License of Prior Innovations: I hereby agree
promptly to disclose and describe to Kintera, Inc., and I hereby do and will
assign to Kintera, Inc. or Kintera, Inc.’s designee my entire right, title, and
interest in and to: (a) each of the Innovations (including Inventions), and any
associated intellectual property rights, which I may solely or jointly conceive,
reduce to practice, create, derive, develop or make during the period of my
employment with Kintera, Inc., which either (i) relate, at the time of
conception, reduction to practice, creation, derivation, development, or making
of such Innovation, to Kintera, Inc.’s



--------------------------------------------------------------------------------

business or actual or demonstrably anticipated research or development, or
(ii) were developed on any amount of Kintera, Inc.’s time or with the use of any
of Kintera, Inc.’s equipment, supplies, facilities or trade secret information,
or (iii) resulted from any work I performed for Kintera, Inc.; and (b) each of
the Innovations which is not an Invention (as demonstrated by me by evidence
meeting the clear and convincing standard of proof), and any associated
intellectual property rights, which I may solely or jointly conceive, develop,
reduce to practice, create, derive, develop, or make during the period of my
employment with Kintera, Inc., which are applicable to the business of Kintera,
Inc. and/or to Kintera, Inc.’s actual or demonstrably anticipated research or
development (collectively, the Innovations identified in clauses (a) and (b) are
hereinafter the “Kintera, Inc. Innovations”). To the extent any of the rights,
title and interest in and to the Kintera, Inc. Innovations cannot be assigned by
me to Kintera, Inc., I hereby grant to Kintera, Inc. an exclusive, royalty-free,
transferable, irrevocable, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to practice such non-assignable rights, title
and interest.

To the extent any of the rights, title and interest in and to Kintera, Inc.
Innovations can be neither assigned nor licensed by me to Kintera, Inc., I
hereby irrevocably waive and agree never to assert such non-assignable and
non-licensable rights, title and interest against Kintera, Inc. or any of
Kintera, Inc.’s successors in interest to such non-assignable and non-licensable
rights. I hereby grant to Kintera, Inc. or Kintera, Inc.’s designees a royalty
free, irrevocable, worldwide license (with rights to sublicense through multiple
tiers of sublicensees) to practice all applicable patent, copyright, moral
right, mask work, trade secret and other intellectual property rights relating
to any Prior Innovations which I incorporate, or permit to be incorporated, in
any Kintera, Inc. Innovations. Notwithstanding the foregoing, I agree that I
will not incorporate, or permit to be incorporated, any Prior Innovations in any
Kintera, Inc. Innovations without Kintera, Inc.’s prior written consent.

8. Future Innovations: I recognize that Innovations or Proprietary Information
relating to my activities while working for Kintera, Inc. and conceived, reduced
to practice, created, derived, developed, or made by me, alone or with others,
within one (1) year after termination of my employment may have been conceived,
reduced to practice, created, derived, developed, or made, as applicable, in
significant part while employed by Kintera, Inc. Accordingly, I agree that such
Innovations and Proprietary Information shall be presumed to have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, during my employment with Kintera, Inc. and are to be promptly
assigned to Kintera, Inc. unless and until I have established the contrary by
written evidence satisfying the clear and convincing standard of proof.

9. Cooperation in Perfecting Rights to Proprietary Information and Innovations:

(a) I agree to perform, during and after my employment, all acts deemed
necessary or desirable by Kintera, Inc. to permit and assist Kintera, Inc., at
Kintera, Inc.’s expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Proprietary Information
and Innovations assigned or licensed to, or whose rights are irrevocably waived
and shall not be asserted against, Kintera, Inc. under this Agreement. Such acts
may include, but are not limited to, execution of documents and assistance or
cooperation (i) in the filing, prosecution,



--------------------------------------------------------------------------------

registration, and memorialization of assignment of any applicable patents,
copyrights, mask work, or other applications, (ii) in the enforcement of any
applicable patents, copyrights, mask work, moral rights, trade secrets, or other
proprietary rights, and (iii) in other legal proceedings related to the
Proprietary Information or Innovations.

(b) In the event that Kintera, Inc. is unable for any reason to secure my
signature to any document required to file, prosecute, register, or memorialize
the assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Proprietary Information (including improvements
thereof) or any Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations thereof), I hereby irrevocably
designate and appoint Kintera, Inc. and Kintera, Inc.’s duly authorized officers
and agents as my agents and attorneys-in-fact to act for and on my behalf and
instead of me, (i) to execute, file, prosecute, register and memorialize the
assignment of any such application, (ii) to execute and file any documentation
required for such enforcement, and (iii) to do all other lawfully permitted acts
to further the filing, prosecution, registration, memorialization of assignment,
issuance, and enforcement of patents, copyrights, mask works, moral rights,
trade secrets or other rights under the Proprietary Information, or Innovations,
all with the same legal force and effect as if executed by me.

10. Non-assignable Inventions: This Agreement does not apply to an Invention
which qualifies fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code. I acknowledge that a condition for an
Invention to qualify fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code is that the invention must be
protected under patent laws. I have reviewed the notification in Exhibit B
(“Limited Exclusion Notification”) and agree that my signature acknowledges
receipt of the notification. However, I agree to disclose promptly in writing to
Kintera, Inc. all Innovations (including Inventions) conceived, reduced to
practice, created, derived, developed, or made by me during the term of my
employment and for three (3) months thereafter, whether or not I believe such
Innovations are subject to this Agreement, to permit a determination by Kintera,
Inc. as to whether or not the Innovations should be the property of Kintera,
Inc. Any such information will be received in confidence by Kintera, Inc.

11. Return of Kintera, Inc. Property: I acknowledge that all materials
(including, without limitation, documents, drawings, models, apparatus,
sketches, designs, lists, and all other tangible media of expression) furnished
to me by Kintera, Inc. shall remain the property of Kintera, Inc. On termination
of my employment with Kintera, Inc. for whatever reason, or at the request of
Kintera, Inc. before termination, I agree to promptly deliver to Kintera, Inc.
all records, files, computer disks, memoranda, documents, lists, materials and
other information regarding or containing any confidential or Proprietary
Information, including all copies, reproductions, summaries or excerpts thereof,
then in my possession or control, whether prepared by me or others. I also agree
to promptly return, upon termination or at any time upon Kintera, Inc.’s
request, any and all Kintera, Inc. property issued to me, including but not
limited to computers, facsimile transmission equipment, cellular phones, keys
and credits cards. I further agree that



--------------------------------------------------------------------------------

should I discover any Kintera, Inc. property or Proprietary Information in my
possession after my termination and departure from Kintera, Inc., I agree to
return it promptly to Kintera, Inc. without retaining copies or excerpts of any
kind.

12. Non-Solicitation:

12.1 Non-solicitation of Customers or Prospects: I acknowledge that information
about Kintera, Inc.’s customers is confidential and constitutes trade secrets.
Accordingly, I agree that during the term of this Agreement and for a period of
one (1) year after the termination of this Agreement, I will not, either
directly or indirectly, separately or in association with others, interfere
with, impair, disrupt or damage Kintera, Inc.’s relationship with any of its
customers or customer prospects by soliciting or encouraging others to solicit
any of them for the purpose of diverting or taking away business from Kintera,
Inc.

12.2 Non-solicitation of Kintera, Inc.’s Employees: I agree that during the term
of this Agreement and for a period of one (1) year after the termination of this
Agreement, I will not, either directly or indirectly, separately or in
association with others, interfere with, impair, disrupt or damage Kintera,
Inc.’s business by soliciting, encouraging or attempting to hire any of Kintera,
Inc.’s employees or causing others to solicit or encourage any of Kintera,
Inc.’s employees to discontinue their employment with Kintera, Inc.

13. No Violation of Rights of Third Parties: I warrant that my performance of
all the terms of this Agreement and my employment with Kintera, Inc. does not
and will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment with Kintera, Inc. I
agree not to disclose to Kintera, Inc., or induce Kintera, Inc. to use, any
confidential or proprietary information or material belonging to any previous
employers or others. I warrant that I am not a party to any other agreement that
will interfere with my full compliance with this Agreement or my Employment
Agreement with Kintera, Inc. I further agree not to enter into any agreement,
whether written or oral, in conflict with the provisions of this Agreement.

14. Survival: This Agreement: (a) shall survive my employment by Kintera, Inc.;
(b) does not in any way restrict my right or the right of Kintera, Inc. to
terminate my employment at any time, for any reason or for no reason; (c) inures
to the benefit of successors and assigns of Kintera, Inc.; and (d) is binding
upon my heirs and legal representatives.

15. Injunctive Relief: A breach of any of the promises or agreements contained
herein will result in irreparable and continuing damage to Kintera, Inc. for
which there will be no adequate remedy at law, and Kintera, Inc. shall be
entitled to injunctive relief and/or a decree for specific performance, and such
other relief as may be proper (including monetary damages if appropriate).



--------------------------------------------------------------------------------

16. Notices: Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notices to me shall be sent to any address in Kintera, Inc.’s
records or such other address as I may specify in writing. Notices to Kintera,
Inc. shall be sent to Kintera, Inc.’s Human Resources Department or to such
other address as Kintera, Inc. may specify in writing.

17. Use of Term “Employee”: The term “Employee” and any related term such as
“employment” or “employer,” are used herein for convenience of reference and
shall not be construed as limiting the provisions hereof; it being expressly
agreed that this Agreement is applicable to any engagement of the Employee’s
personal services to Kintera, Inc. regardless of whether such relationship is an
employment relationship or independent contractor relationship.

18. Governing Law: This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the state of California. Each
of the parties irrevocably consents to the exclusive personal jurisdiction of
the federal and state courts located in California, as applicable, for any
matter arising out of or relating to this Agreement, except that in actions
seeking to enforce any order or any judgment of such federal or state courts
located in California, such personal jurisdiction shall be nonexclusive.

19. Severability: If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

20. Waiver; Amendment; Modification: The waiver by Kintera, Inc. of a term or
provision of this Agreement, or of a breach of any provision of this Agreement
by me, shall not be effective unless such waiver is in writing signed by
Kintera, Inc. No waiver by Kintera, Inc. of, or consent by Kintera, Inc. to, a
breach by me, will constitute a waiver of, consent to or excuse of any other or
subsequent breach by me. This Agreement may be amended or modified only with the
written consent of both me and Kintera, Inc. No oral waiver, amendment or
modification shall be effective under any circumstances whatsoever.

21. Entire Agreement: This Agreement represents my entire understanding with
Kintera, Inc. with respect to the subject matter of this Agreement and
supersedes all previous understandings, written or oral.



--------------------------------------------------------------------------------

I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.

 

Kintera, Inc.:     Employee: By:  

 

    By:  

 

Title:  

 

    Printed Name:  

 

Dated:  

 

    Dated:  

 



--------------------------------------------------------------------------------

Exhibit A

PRIOR INNOVATIONS



--------------------------------------------------------------------------------

Exhibit B

LIMITED EXCLUSION NOTIFICATION

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Kintera, Inc. does not require
you to assign or offer to assign to Kintera, Inc. any invention that you
developed entirely on your own time without using Kintera, Inc.’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:

 

  (1) Relate at the time of conception or reduction to practice of the invention
to Kintera, Inc.’s business, or actual or demonstrably anticipated research or
development of Kintera, Inc.; or

 

  (2) Result from any work performed by you for Kintera, Inc.

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

This limited exclusion does not apply to any patent or invention covered by a
contract between Kintera, Inc. and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

      By:  

 

     

 

      Print Employee’s Name       Date:  

 

Witnessed by:      

 

     

 

      Kintera, Inc. Representative’s Name and Position       Dated:  

 

     